Citation Nr: 0020448	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for strabismus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1967 to April 1971, with subsequent periods of 
active duty for training in the reserves.  He also served in 
the United States Coast Guard from August 1984 to November 
1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO).  In June 1994, the RO denied the veteran's 
claim of entitlement to service connection for strabismus and 
in July 1995, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The veteran testified at a personal hearing conducted by the 
undersigned Board member at the RO in May 1999.  As will be 
discussed below, this case was remanded in July 1999 in part 
to obtain the veteran's service medical records.

In a June 2000 rating decision, the RO denied the veteran's 
claim of entitlement to an increased evaluation for his 
service-connected status post septoplasty with sinusitis.  To 
the Board's knowledge, the veteran has not filed a Notice of 
Disagreement regarding this decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (1999).  
Thus, this matter is not presently before the Board on 
appeal.


REMAND

The veteran is seeking entitlement to service connection for 
strabismus and bilateral hearing loss.  With respect to his 
claim for strabismus, the Board notes that the veteran is 
contending that his strabismus was aggravated during his 
period of active duty in the Navy.  Although the veteran 
acknowledges that his strabismus is a congenital condition 
that was first diagnosed at age twelve, he alleges that this 
condition worsened when he served as a radar operator during 
his initial period of service between February 1967 and April 
1971.  With respect to his bilateral hearing loss, the Board 
notes that the veteran is contending that this condition was 
incurred as a result of noise trauma experienced during his 
service in both the Navy and the Coast Guard. 

In its July 1999 remand, the Board noted the veteran's 
service medical records from his period of active duty in the 
Navy were not associated with the claims folder.  Thus, the 
Board instructed the RO to obtain these records.  The Board 
also instructed that if for any reason these records were 
found to be unavailable, this should be noted and explained 
in the veteran's claims folder.  

Thereafter, in August 1999, the RO issued a request for the 
veteran's service medical records from his period of active 
duty in the Navy.  Although a packet of service medical 
records was subsequently received by the RO in February 2000, 
this packet did not contain the veteran's service medical 
records from his initial period of active duty.  Rather, this 
packet contained only the veteran's service medical records 
from his subsequent periods of active duty for training in 
the reserves.  To the Board's knowledge, there was no 
explanation offered as to why the service medical records 
from the veteran's first period of active duty were not sent.  
There is also no indication in the record that the RO issued 
any further requests for the service medical records from the 
appropriate period. 

The Board is obligated by law to ensure that the RO complies 
with the directives specified in its remand.  The United 
States Court of Appeals for Veterans Claims has stated that 
compliance by the RO with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

It is the opinion of the Board that the RO has not complied 
with its July 1999 remand instructions.  As noted above, the 
RO was instructed to obtain the veteran's service medical 
records from his period of active duty in the Navy.  It has 
not done so.  Although the Board recognizes that an attempt 
was made by the RO to obtain these records, it is unclear 
from reviewing the claims folder why these records were not 
received.  In the July 1999 remand, the RO was instructed 
that if for any reason these records were found to be 
unavailable, this should be noted and explained in the 
veteran's claims folder.  No such finding or explanation was 
noted by the RO in the veteran's claims folder.  Therefore, 
the Board believes that another remand of this case is 
necessary, in order to determine whether the veteran's 
service medical records from his period of active duty in the 
Navy are in fact available.

In addition to the above, the Board is of course aware of the 
decision of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his claim; may independently attempt to obtain service 
medical records; and may submit alternative evidence.

While the Board regrets any further delay that might result 
from remanding this case once again, in light of the reasons 
and bases set forth above, additional development is 
necessary.  This case is accordingly remanded for the 
following actions:

1.  The RO should again attempt to secure 
the veteran's service medical records for 
the period of February 1967 through April 
1971.  Any correspondence sent or 
received by the RO regarding these 
attempts should be incorporated into the 
record.  If for any reason these records 
are found to be unavailable, this must be 
noted and explained in the veteran's VA 
claims folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claims of entitlement to service 
connection for bilateral hearing loss and 
strabismus.  Additional evidentiary 
development may be undertaken, if deemed 
to be appropriate by the RO.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




